          Case 1:18-cv-05070-JPO Document 37 Filed 01/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABOUBACAR K. DEMBELE,
                    Petitioner,
                                                                   18-CV-5070 (JPO)
                     -v-
                                                                        ORDER
 THOMAS DECKER, in his official
 capacity as New York Field Office
 Director for U.S. Immigration and
 Customs Enforcement, et al.,
                              Respondents


J. PAUL OETKEN, District Judge:

       On December 18, 2018, this Court ordered Respondents to answer Petitioner’s

October 22, 2018 letter on or before January 7, 2019. (Dkt. No. 33.) On December 27, 2018,

this case was stayed by standing order due to the lapse of funding to the United States

Department of Justice. (Dkt. No. 36.)

       In light of Petitioner’s claim that he is being subjected to ongoing, unlawful detention, the

Court concludes that delay in this matter is unwarranted and that the stay must be lifted.

Respondents shall file their answer to Petitioner’s October 22, 2018 letter on or before

January 22, 2019. Petitioner’s response, if any, shall be due on or before January 29, 2019, and

Respondents’ reply, if any, shall be due on or before February 5, 2019.

       SO ORDERED.

Dated: January 9, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
